Exhibit 99.1 For Immediate Release SL Industries Announces 2013 First Quarter Results MT. LAUREL, NEW JERSEY, May 1, 2013 SL INDUSTRIES, INC. (NYSE MKT: SLI); (“SLI” or the “Company”) operating results for the first quarter ended March 31, 2013 are summarized in the following paragraphs. Please read the Company's Form 10-Q, which can be found at www.slindustries.com, for a full discussion of the operating results. First Quarter Results Net sales for the quarter ended March 31, 2013, were $49.1 million, compared with net sales for the quarter ended March 31, 2012 of $49.3 million. Income from continuing operations for the quarter ended March 31, 2013 was $3.0 million, or $0.71 per diluted share, compared to income from continuing operations of $1.4 million, or $0.31 per diluted share, for the quarter ended March 31, 2012. Net income for the quarter ended March 31, 2013 was $2.8 million, or $0.66 per diluted share, compared to net income of $1.3 million, or $0.27 per diluted share, for the quarter ended March 31, 2012. Net income for the quarter ended March 31, 2013 included a net loss from discontinued operations of $0.2 million, or $0.05 per diluted share, compared to a net loss from discontinued operations of $0.2 million, or $0.04 per diluted share, for the first quarter of 2012. The loss from discontinued operations in 2013 and 2012 primarily relates to environmental remediation costs, consulting fees and legal expenses associated with the past operations of the Company’s five environmental sites. The Company generated Adjusted EBITDA from continuing operations of $5.4 million for the first quarter of 2013, as compared to $3.7 million for the same period in 2012, an increase of $1.7 million, or 46%.See “Note Regarding Use of Non-GAAP Financial Measurements” below for the definition of Adjusted EBITDA. Updated Guidance 2013 The Company anticipates, based on current information, full-year 2013 net sales, EBITDA and Adjusted EBITDA from continuing operations in the ranges of $186 million to $227 million, $17 million to $21 million and $19 million to $23 million, respectively. The Company's outlook for the second quarter of 2013 is for net sales between $49 million and $54 million, EBITDA and Adjusted EBITDA from continuing operations between $3.8 million and $4.2 million and $4.1 million to $4.5 million, respectively. 1 Financial Summary SUMMARY CONSOLIDATED BALANCE SHEETS March 31, December 31, (In thousands) (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other assets and deferred charges, net Total assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities $ $ Long-term liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ 2 CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended March 31, (In thousands, except per share amounts) Net sales $ $ Cost and expenses: Cost of products sold Engineering and product development Selling, general and administrative Depreciation and amortization Total cost and expenses Income from operations Other income (expense): Amortization of deferred financing costs ) ) Interest income 1 1 Interest expense ) ) Other gain (loss), net ) (8 ) Income from continuing operations before income taxes Income tax provision Income from continuing operations (Loss) from discontinued operations, net of tax ) ) Net income $ $ Basic net income (loss) per common share Income from continuing operations $ $ (Loss) from discontinued operations, net of tax ) ) Net income $ $ Diluted net income (loss) per common share Income from continuing operations $ $ (Loss) from discontinued operations, net of tax ) ) Net income $ $ Shares used in computing basic net income (loss)per common share Shares used in computing diluted net income (loss) per common share 3 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended March 31, (In thousands) Net income $ $ Other comprehensive income, net of tax: Foreign currency translation 76 19 Comprehensive income $ $ Segment Results (Unaudited) Three Months Ended March 31, (In thousands) Net sales SLPE $ $ High Power Group SL-MTI RFL Net sales Income from operations SLPE ) High Power Group SL-MTI RFL Unallocated Corporate Expenses ) ) Income from operations Other income (expense): Amortization of deferred financing costs ) ) Interest income 1 1 Interest expense ) ) Other gain (loss), net ) (8 ) Income from continuing operations before income taxes $ $ 4 Supplemental Non-GAAP Disclosures EBITDA and Adjusted EBITDA (Unaudited) Three Months Ended March 31, (In thousands) Income from continuing operations $ $ Add (deduct): Interest income (1
